Citation Nr: 0528339	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  00-09 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a jaw disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from July 1952 to July 1956.

The appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  
Department of Veterans Affairs (VA) will notify you if 
further action is required on your part.


REMAND

While the Board of Veterans' Appeals (Board) has noted the 
efforts of the RO to reconstruct the majority of the 
veteran's service medical records which the service 
department has acknowledged to have been lost due to fire, 
the fact remains that there is a heightened obligation to 
assist the claimant in the development of his case.  O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  In addition, the 
veteran has asserted that a jaw disorder was incurred as a 
result of an incident during service, and there are recent 
treatment records documenting jaw complaints that imply 
previous injury and current residuals of injury, as do 
statements in the claims file from Dr. B.

Therefore, pursuant to O'Hare v. Derwinski and the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005) (VCAA), the Board finds 
that further evidentiary development is necessary in this 
matter, and that this development should at least include 
affording the veteran an appropriate examination to determine 
whether it is at least as likely as not that any current 
residual of jaw fracture is related to an injury during 
active service.

Accordingly, this case is remanded for the following action:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the etiology of any residual of jaw 
fracture.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.  The 
examiner should state whether it is at 
least as likely as not that any current 
residual of jaw fracture is related to an 
injury during active service.

2.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the 
issue of entitlement to service 
connection for a jaw disorder should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

